Case 7:20-cv-01399-NSR Document 1-26 Filed 02/18/20 Page 1 of 2




                    EXHIBIT Y
FILED: ROCKLAND COUNTY CLERK 01/10/2020 08:42 AM                                                                                                                                        INDEX NO. 030222/2020
                 Case
NYSCEF DOC. NO. 14                     7:20-cv-01399-NSR Document 1-26 Filed 02/18/20 Page 2 of NYSCEF:
                                                                                      RECEIVED  2       01/10/2020




                                                         FREEMAN                                    &lOFTUS,                                       RLLP
                                                                                  A     T       T       O       R       N     E     Y     S

                                                                       4 Laurel        Road, New City, New York 10956-0629
        James J. Freentâñ,            Jr.                                             845 634-0888  fax 845 634-9312                                                                          of counsel
          Patrick J. Loftus*                                                            e-mail:         info@flmattys.com                                                                Ira M. Emanuel
        *Alsoadmittedin New Jersey                                                                                                                                                        Albert     J. Kaiser

                                                                                                                                                                                              Amy         Mele




             May        16, 2019


              Sent     via     FedEx


              Rabbi        Aaron       Fink
              Ateres         Bais     Yaakov             Academy              of Rockland
              200      Summit          Park        Rd.
             New        Hempstead,                New         York       10977




              Re:             Grace         Baptist       Church             of Nanuet          to Ateres             Bais     Yaakov         Academy              of Rockland
                              Premises:                    22-26         Demarest              Ave.,        9 Highview              Ave.,     Nanuet,             NY

              Dear      Rabbi         Fink:


              As     you      are aware,              closing        of title     in this        matter           was       scheduled         to occur        at 10:00          am     this   morning,
              May       16, 2019.             Because           the     Purchaser              failed       to appear             and   close,      the     contract         of sale     has been
              terminated.              In connection                  with      the    contract          termination,               I have       sent     $107,500.00               to your    Chase
              account          via    wire        transfer,          which       sum     represents                 a refund        of the       contract         deposit.


              Because           the    contract           has     been        terminated,               Grace        Church         is revoking             any    consent          to land    use
              applications             relating          to the       property          that      was       the     subject        of the     contract.


              On      behalf         of Grace           Church,         I wish         you      good        fortune          in finding          a location         for      your    school        that
              you      find      suitable.



              Very      truly,




              Patrick         J. Loftus


              Cc:             Chaim          Dahan,           Esq.
                              Pastor         W.     French
